Name: Commission Regulation (EEC) No 2638/87 of 31 August 1987 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/50 Official Journal of the European Communities 1 . 9 . 87 COMMISSION REGULATION (EEC) No 2638/87 of 31 August 1987 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the application of the special measures for soya beans (*), as last amended by Regulation (EEC) No 2290/87 Q, the world market price is to be fixed per 100 kilograms and calculated on the basis of the most favourable offers and quotations for delivery within 30 days following the date when the said offers and quotations were recorded ; Whereas, where the offers and quotations do not comply with the said conditions, the necessary adjustments must be carried out, particularly those referred to in Article 2 of Regulation (EEC) No 2329/85 ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1921 /87 (2), and in particular Article 2 (7) thereof, Having regard to the opinion of the Monetary Committee, Whereas the estimated production of soya seed for the 1987/88 marketing year has not been fixed ; whereas the amount to . be deducted where appropriate, from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 3 a (3) of Regulation (EEC) No 1491 /85 and its effect on the amount of the aid could therefore not be determined ; whereas the amounts of the aid should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for soya seed are known ; Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 1491 /85, aid is to be granted for soya beans harvested within the Community where the guide price for a marketing year exceeds the world price ; whereas the said aid is to be equal to the difference between those two prices ; Whereas, if the said system is to operate normally, aid should be calculated on the following basis :Whereas the guide price for soya beans for the 1987/88 marketing year was fixed by Council Regulation (EEC) No 1923/87 (3) ; whereas pursuant to Articles 95 (2) and 293 (2) of the Act of Accession of Spain and Portugal aid for soya beans harvested in these two Member States is to be introduced in accordance with the provisions of para ­ graphs 2 and 3 of the said Articles from the beginning of the 1986/87 marketing year ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (8), as last amended by Regula ­ tion (EEC) No 1636/87 ( »);  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the aid rate applying during the marketing year shall be fixed twice a month in time to be applied from the first and the 1 6th day of each month ; Whereas, pursuant to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concer ­ ning special measures for soya beans (4), as amended by Regulation (EEC) No 2133/87 (^ ; the world price for soya beans is to be determined on the basis of the most favou ­ rable actual purchasing possibility, with the exception of offers and prices which may not be considered as repre ­ sentative of the actual market trend ; whereas acccount is to be taken of offers made on the world market as well as the prices quoted on exchanges which are important in terms of international trade ; Whereas, pursuant to Commission Regulation (EEC) No 2329/85 of 12 August 1985 laying down detailed rules for Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the subsidy on soya beans should be as set out in this Regula ­ tion, (') OJ No L 151 , 10 . 6 . 1985, p. 15 . (2) OJ No L 183, 3 . 7 . 1987, p. 19 . (3 OJ No L 183, 3 . 7. 1987, p. 21 . ( «) OJ No L 218 , 15. 8 . 1985, p. 16 . 0 OJ No L 209, 31 . 7. 1987, p. 37. (8) OJ No L 164, 24. 6. 1985, p. 1 . M OJ No L 153, 13. 6. 1987, p. 1 .(4) OJ No L 204, 2. 8 . 1985, p . 1 .Is) OJ No L 200, 21 . 7. 1987, p . 2 . 1 . 9 . 87 Official Journal of the European Communities No L 248/51 HAS ADOPTED THIS REGULATION : Article 1 effects of application of the system of maximum guaran ­ teed quantities for soya seed. Article 2 This Regulation shall enter into force on 1 September 1987. 1 . The aid referred to in Article 2 of Regulation (EEC) No 1491 /85 is hereby fixed in the Annex. 2. In cases of advance fixing of the aid the amount shall however be confirmed or altered with effect from 1 September 1987 to take account, where appropriate, of the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX Aid for soya beans (') (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in :  Spain 0,000 33,615 33,615  Portugal 21,789 0,000 33,615  another Member State 21,789 33,615 33,615 (*) Subject to confirmation of the amount to be deducted in accordance with the system of guaranteed maximum quantities .